In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 13-787V
                                     Filed: March 25, 2014
                                      Not for Publication

*************************************
SUMMER PAOLONE,                             *
                                            *
              Petitioner,                   *
                                            *                    Damages decision based on proffer;
v.                                          *                    flu vaccine; brachial neuritis; frozen
                                            *                    shoulder
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Lawrence R. Cohan, Philadelphia, PA, for petitioner.
Lynn E. Ricciardella, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

        On October 10, 2013, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa–10–34 (2012), alleging that she suffered brachial neuritis leading
to frozen shoulder as a result of receiving influenza (“flu”) vaccine on September 22, 2011. Pet.,
Oct. 10, 2013, ECF No. 1. On January 14, 2014, respondent filed her Rule 4(c) Report, in which
she conceded that petitioner’s left shoulder injury was caused by the September 22, 2011, flu
vaccination, and that her injury was compensable under the Vaccine Act. Resp’t’s Rule 4(c)

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
                                                    1
Report, Jan. 14, 2014, ECF No. 7.

        On March 25, 2014, respondent filed Respondent’s Proffer on Award of Compensation.
The undersigned finds the terms of the proffer to be reasonable. Based on the record as a whole,
the undersigned finds that petitioner is entitled to the award as stated in the proffer. Pursuant to
the terms stated in the attached proffer, the court awards petitioner a lump sum payment of
$120,000.00, representing all elements of compensation available under 42 U.S.C. § 300aa–
15(a). The award shall be in the form of a check made payable to petitioner in the amount of
$120,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: March 25, 2014                                                       /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
SUMMER PAOLONE,                      )
                                     )
            Petitioner,              )  No. 13-787V
                                     ) Special Master Millman
v.                                   )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
___________________________________ )

          RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.     Compensation for Vaccine Injury-Related Items:

    Respondent proffers that, based on the evidence of record, petitioner should be

awarded $120,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); §15(a)(3)(B); and

§15(a)(4). Petitioner agrees.

    II.    Form of the Award:

    The parties recommend that the compensation provided to Summer Paolone should

be made through a lump sum payment as described below, and request that the special

master’s decision and the Court’s judgment award the following:1

    A. A lump sum payment of $120,000.00 in the form of a check payable to petitioner,
       Summer Paolone. This amount accounts for all elements of compensation under
       42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.


                                             1
                        Respectfully submitted,

                        STUART F. DELERY
                        Assistant Attorney General

                        RUPA BHATTACHARYYA
                        Director
                        Torts Branch, Civil Division

                        VINCENT J. MATANOSKI
                        Deputy Director
                        Torts Branch, Civil Division

                        GLENN A. MACLEOD
                        Senior Trial Counsel
                        Torts Branch, Civil Division

                        s/ Lynn E. Ricciardella
                        LYNN E. RICCIARDELLA
                        Senior Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel.: (202) 616-4356


DATED: March 25, 2014




                              2